Citation Nr: 1757242	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

While the Veteran has only perfected an appeal as to asthma, the Board has broadened the Veteran's claim as reflected on the title page to ensure consideration of all diagnoses of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his respiratory disability began in service after training in a gas chamber.  See September 2015 VA examination report.  In addition, he asserts that he was given Primatene tablets while in service.  See December 2009 VA examination report.  A September 13, 1984 service treatment record (STR) shows that the Veteran complained of shortness of breath and his chronic problems included asthma.  However, he was diagnosed with viral syndrome and not asthma.  Other STRs of record show diagnoses of bronchitis, viral illness with wheezing, pharyngitis, upper respiratory infection, and nasopharyngitis.  

A May 2010 VA examiner opined that the Veteran's asthma is less likely as not related to his upper respiratory complaints while in service.  The examiner stated that there was a lack of evidence showing consistent complaints of shortness of breath and upper respiratory symptoms since 1984 to 2008.  The examiner's opinion is inadequate because it did not consider the lay statements of record indicating respiratory problems since service.  See Dalton v. Peake, 21 Vet. App. 23, 39-40 (2007) (a medical opinion is inadequate if it does not take into account the appellant's reports of symptoms and history, even if recorded in the course of the examination).  Further, the examiner did not address the September 13, 1984 STR notation of asthma.

Dr. G., a private physician, opined in an April 2013 medical record that the Veteran's service most likely contributed to his bronchial asthma.  However, he did not provide a rationale for his opinion, nor did he cite to any pertinent documentation in the claims file or relate a current respiratory condition to any specific instance of service.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).

A May 2014 VA examiner indicated that she could not opine with a 50 percent confidence that the Veteran's current diagnosis of asthma, diagnosed in 2009, is related to an acute bronchitis diagnosis in 1983.  The opinion did not consider the lay statements of record indicating respiratory problems since service, it did not address the September 13, 1984 STR notation of asthma, and it did not address Dr. G.'s April 2013 opinion.

A September 2015 VA examiner opined that it is less likely than not that the in-service diagnoses of viral illnesses are the cause of the Veteran's asthma.  The examiner noted that he had been smoking prior to service and the cigarette smoking caused COPD.  The Board notes that legislation was enacted prohibiting service connection for a death or disability on the basis that it resulted from an injury or a disease attributable to the use of tobacco products by a claimant during his military service, which applies to all claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2017).  Since he filed his claim subsequent to June 9, 1998, service connection based on the use of tobacco products while in the military is expressly precluded.

The examiner's opinion does not fully explain why the presence of 'isolated viral illnesses' did not indicate the presence of asthma in service, or why these various "viral illnesses" in service did not later develop into, or proximately cause, the current asthma condition.  The opinion provided also does not appear to include consideration of the Veteran's reported gas chamber training exercise.

Based on the foregoing, it is necessary to obtain an addendum opinion.  In addition, the file must be updated to include any outstanding VA treatment records, and any additional, relevant private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant VA treatment records.  Obtain relevant records from any private treatment providers identified by the Veteran.  If any identified records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Return the claims file and a copy of this remand to the September 2015 VA examiner for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion after reviewing the file.  If the examiner determines there is a need for a physical examination, then one should be provided.

Based on review of the claims file, the Veteran's medical history, and generally accepted medical principles, the examiner is to provide an opinion as to the following:

a) The examiner is to clearly identify all current respiratory disorders, to include the asthma and COPD diagnoses of record.

b) For each respiratory disorder identified, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that such condition had onset during service or is otherwise related to service.  

In addressing this question, the examiner should specifically address the Veteran's contention that his current respiratory is related to his training in a gas chamber.  

Further, the examiner should fully explain why the presence of "isolated viral illnesses" did not indicate the presence of asthma or COPD in service, or why these various "viral illnesses" in service did not later develop into, or proximately cause the current asthma and COPD conditions.  In doing, so the examiner should address: the July 1983 STR showing a diagnosis of mild bronchitis and a notation indicating that he smoked about a half a pack a day; a September 1983 STR showing a diagnosis of bronchitis; a May 1984 STR showing a diagnosis of pharyngitis; a September 13, 1984 STR showing a diagnosis of viral syndrome, and that his chronic problems included asthma; a September 14, 1984 STR showing a diagnosis of upper respiratory infection; a March 1985 STR showing a diagnosis of nasopharyngitis; a March 1986 STR showing a diagnosis of upper respiratory infection; a December 8, 1986 STR showing a diagnosis of nasopharyngitis; and a December 9, 1986 STR showing a diagnosis of viral illness with wheezing.  

In addition, the examiner should address the significance, if any, of the Veteran's history of smoking and the development of his current respiratory conditions.

All opinions provided must be supported by a clear rationale.  If it is not possible to provide the requested opinions without resort to speculation, the examiner must state why speculation would be required in this case.

3.  After ensuring any other necessary development has been completed, readjudicate the claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




